



Execution Version


WAIVER TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This WAIVER TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Waiver”), is
dated as of June 1, 2020, by and among Valaris plc, an English public limited
company (the “Parent”), Pride International LLC, a Delaware limited liability
company and indirect wholly-owned Subsidiary of the Parent (collectively, the
“Borrowers”), the Guarantors, the Banks and Issuing Banks listed on the
signature pages hereto (the “Required Banks”) (which in each case herein,
constitute the “Majority Banks” under the Credit Agreement (as defined below))
and Citibank, N.A., as administrative agent (the “Administrative Agent”).
PRELIMINARY STATEMENTS:
WHEREAS, the Borrowers, the Banks, the Administrative Agent and the Issuing
Banks are parties to that certain Fourth Amended and Restated Credit Agreement
dated as of May 7, 2013 (as amended by the First Amendment dated as of September
30, 2014, the Second Amendment dated as of March 9, 2015, the Third Amendment
dated as of July 1, 2016, the Extension Agreement dated as of October 4, 2016,
the Fourth Amendment dated as of December 15, 2016, the Commitment Agreement and
Fifth Amendment dated as of October 3, 2017 and effective as of October 6, 2017,
and the Commitment Increase Agreement and Sixth Amendment to Fourth Amended and
Restated Credit Agreement and as the same may be further amended, restated,
increased and extended, the “Credit Agreement”).
WHEREAS, the Borrowers have advised the Required Banks that the Parent and/or
one or more of its Subsidiaries, as applicable, have failed or may fail to make
all or any part of their required interest payments due on (i) June 1, 2020,
with respect to the Parent’s 4.875% Senior Notes due 2022 (the “2022 Notes”) and
5.40% Senior Notes due 2042 (“2042 Notes”) and (ii) on June 15, 2020, with
respect to the Parent’s 7.375% Senior Notes due 2025 (the “2025 Notes” and,
together with the 2022 Notes and 2042 Notes, the “Notes”). Pursuant to the
Credit Agreement, any of the Parent’s or one or more of its Subsidiaries’
failure to make such required interest payments in respect of the Notes results
in the existence of a Default under the Credit Agreement and, after giving
effect to the applicable grace period afforded under the Notes, results in an
Event of Default pursuant to Section 7.01(e) of the Credit Agreement (such
Defaults and Events of Default heretofore described, the “Specified Notes
Defaults”).
WHEREAS, the Borrowers have requested that the Required Banks waive (a) the
Specified Notes Defaults; (b) any misrepresentation that might arise under
Section 4.11 of the Credit Agreement solely as a result of the failure of the
Parent to pay interest when due in connection with the Specified Notes Defaults;
and (c) any requirement to provide notice of the occurrences described in
clauses (a) and (b) (clauses (a), (b) and (c), together, the “Specified
Defaults”) and the Administrative Agent and the Required Banks have agreed to do
so subject to the terms and conditions of this Waiver.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
Section 1.    Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.


    

--------------------------------------------------------------------------------




Section 2.        Waiver.
Effective as of the Waiver Effective Date (as defined below), subject to the
terms and conditions of this Waiver and in reliance upon the representations and
warranties of the Loan Parties set forth in Section 4 below, the Required Banks
hereby waive the Specified Defaults (provided, that the foregoing waiver shall
only be effective as to any such Specified Defaults for so long as the
applicable series of Notes with respect to such Specified Defaults has not been
accelerated by the holders thereof in accordance with the terms thereof). This
is a limited, one-time waiver and, except as expressly set forth herein, shall
not be deemed to: (x) constitute a waiver of any other Default, Event of Default
or any other breach of the Credit Agreement or any of the other Loan Documents,
whether now existing or hereafter arising, (y) constitute a waiver of any right
or remedy of any of the Administrative Agent, Banks or Issuing Banks under the
Loan Documents which does not arise as a result of the Specified Defaults (all
such rights and remedies being expressly reserved by the Administrative Agent,
Banks and Issuing Banks) or (z) establish a custom or course of dealing or
conduct between the Administrative Agent, Banks and Issuing Banks, on the one
hand, and the Borrowers, the Guarantors or any other Loan Party on the other
hand. The foregoing waiver shall not be deemed to constitute a consent of any
other act, omission or any breach of the Credit Agreement or any of the other
Loan Documents.
Section 3.        Reaffirmation of Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its Obligations under the Guaranty to
which it is a party are in full force and effect and that such Guarantor
continues to unconditionally and irrevocably guarantee the full and punctual
payment, when due, whether at stated maturity or earlier by acceleration or
otherwise, all of the Obligations in accordance with the terms of such Guaranty
and its execution and delivery of this Waiver does not indicate or establish an
approval or consent requirement by such Guarantor under such Guaranty in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement, the Notes or any of the other Loan Documents.
Section 4.        Representations True; No Default. Each of the Loan Parties
represents that:
(a)            this Waiver has been duly authorized, executed and delivered on
its behalf, and the Credit Agreement and the other Loan Documents to which it is
a party, constitute the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity;
(b)            after giving effect to this Waiver, the representations and
warranties of such Loan Party contained in Article IV of the Credit Agreement
and in the other Loan Documents to which it is a party are true and correct in
all material respects on and as of the date hereof as though made on and as of
the date hereof (other than (i) those representations and warranties that
expressly relate to a specific earlier date, which representations and
warranties were true and correct in all material respects as of such earlier
date and (ii) those representations and warranties that are by their terms
subject to a materiality qualifier, which representations and warranties are
true and correct in all respects); and
(c)            after giving effect to this Waiver, no Default or Event of
Default under the Credit Agreement has occurred and is continuing.
Section 5.        Signing. The date that each of the conditions precedent set
forth in this Section 5 is satisfied shall be the “Signing Date” as such term is
used in this Waiver:


    

--------------------------------------------------------------------------------




(a)            the Administrative Agent (or its counsel) shall have received
counterparts of this Waiver duly and validly executed and delivered by duly
authorized officers of:
(i)        each Loan Party;
(ii)        the Administrative Agent; and
(iii)        the Required Banks;
(b)            after giving effect to this Waiver, the representations and
warranties of such Loan Party contained in Article IV of the Credit Agreement
and in the other Loan Documents to which it is a party shall be true and correct
in all material respects on and as of the date hereof as though made on and as
of the date hereof (other than (i) those representations and warranties that
expressly relate to a specific earlier date, which representations and
warranties shall be true and correct in all material respects as of such earlier
date and (ii) those representations and warranties that are by their terms
subject to a materiality qualifier, which representations and warranties shall
be true and correct in all respects);
(c)            after giving effect to this Waiver, no Event of Default under the
Credit Agreement shall have occurred and be continuing; and
(d)            the Borrowers shall have paid all reasonable and documented fees
and out-of-pocket expenses of counsel and advisors for the Administrative Agent
which are payable pursuant to Section 9.04 of the Credit Agreement, to the
extent invoiced at least one Business Day prior to the Signing Date.
Section 6.        Effectiveness. This Waiver shall become effective as of the
first date (the “Waiver Effective Date”) upon which the Signing Date shall have
occurred.
Section 7.        Miscellaneous Provisions.
(a)            From and after the execution, delivery, and effectiveness of this
Waiver as set forth in Sections 5 and 6 above, the Credit Agreement shall
continue in full force and effect. Each Loan Party hereby agrees and
acknowledges that the Administrative Agent, the Issuing Banks, and the Banks
require and will require strict performance by such Loan Party of all of its
respective obligations, agreements and covenants contained in the Credit
Agreement, and the other Loan Documents to which it is a party (including any
action or circumstance which is prohibited or limited during the existence of a
Default or Event of Default), and no inaction or action by the Administrative
Agent, any Issuing Bank, or any Bank regarding any Default or Event of Default
is intended to be or shall be a waiver thereof (other than as set forth herein).
Each Loan Party hereby also agrees and acknowledges that no course of dealing
and no delay in exercising any right, power, or remedy conferred to the
Administrative Agent, any Issuing Bank, or any Bank in the Credit Agreement or
in any other Loan Documents or now or hereafter existing at law, in equity, by
statute, or otherwise shall operate as a waiver of (other than as set forth
herein) or otherwise prejudice any such right, power, or remedy.
(b)            The Administrative Agent, the Issuing Banks, and the Banks hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents. Nothing in this Waiver shall constitute a waiver (other than as set
forth herein) or relinquishment of (i) any Default or Event of Default under any
of the Loan Documents, (ii) any of the agreements, terms or conditions contained
in any of the Loan Documents, (iii) any rights or remedies of the Administrative
Agent, any Issuing Bank, or any Bank


    

--------------------------------------------------------------------------------




with respect to the Loan Documents, or (iv) the rights of the Administrative
Agent, any Issuing Bank, or any Bank to collect the full amounts owing to them
under the Loan Documents.
(c)        The Credit Agreement and this Waiver shall be read and construed as
one and the same instrument; provided that no provision of this Waiver may be
waived or modified without the consent of all the parties hereto.
(d)        Any reference in any of the Loan Documents to the Credit Agreement
shall be a reference to the Credit Agreement as modified by this Waiver.
(e)        This Waiver is a Loan Document for purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of the
representations, warranties, and covenants under this Waiver may be a Default or
an Event of Default under the Loan Documents.
(f)        This Waiver shall be construed in accordance with and governed by the
laws of the State of New York.
(g)        This Waiver may be signed in any number of counterparts and by
different parties in separate counterparts and may be in original or facsimile
form, each of which shall be deemed an original but all of which together
constitute one and the same instrument. The words “executed,” “execution,”
“signed,” “signature” and words of like import in this Waiver shall be deemed to
include electronic signatures or the keeping of electronic records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)        The headings herein shall be accorded no significant in interpreting
this Waiver.
Section 8.        Binding Effect. This Waiver shall be binding upon and inure to
the benefit of the Loan Parties, the Banks, the Issuing Banks and the
Administrative Agent and their respective successors and assigns, except that
the Loan Parties shall not have the right to assign their rights hereunder or
any interest herein.
[Signature Pages Follow.]




    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective officers thereunto duly authorized, as of the date
first above written.
BORROWERS:


 
VALARIS PLC
 
 
By:
/s/ Darin Gibbins
 
Name : Darin Gibbins
 
Title : An Authorized Signatory
 
 
 
PRIDE INTERNATIONAL LLC
 
 
 
/s/ Derek Sample
 
Name : Derek Sample
 
Title : An Authorized Signatory



GUARANTORS:


 
ENSCO JERSEY FINANCE LIMITED
 
 
By:
/s/ Jonathan P. Cross
 
Name : Jonathan P. Cross
 
Title : An Authorized Signatory



 
ALPHA ACHIEVER COMPANY
 
ENSCO OCEAN 2 COMPANY
 
ENSCO OFFSHORE INTERNATIONAL COMPANY
 
ENSCO OVERSEAS LIMITED
 
ENSCO MANAGEMENT CORP.
 
PRIDE GLOBAL II LTD.
 
 
By:
/s/ Derek Sangster
 
Name : Derek A. Sangster
 
Title : An Authorized Signatory





Signature Page to Waiver to Fourth Amended and Restated Credit Agreement
(Valaris)



--------------------------------------------------------------------------------





 
ENSCO GLOBAL GMBH
 
ENSCO INTERCONTINENTAL GMBH
 
ENSCO WORLDWIDE GMBH
 
 
By:
/s/ Derek Sangster
 
Name : Derek A. Sangster
 
Title : An Authorized Signatory













Signature Page to Waiver to Fourth Amended and Restated Credit Agreement
(Valaris)



--------------------------------------------------------------------------------






 
ROWAN OFFSHORE LUXEMBOURG S.A.R.L.
ROWAN RIGS S.A.R.L.
 
 
By:
/s/ Derek Sangster
 
Name : Derek A. Sangster
 
Title : An Authorized Signatory



ADMINISTRATIVE AGENT:


 
CITIBANK, N.A., as Administrative Agent
 
 
By:
/s/ Derrick Lenz
 
Name : Derrick Lenz
 
Title : Vice President



REQUIRED BANKS:


 
CITIBANK, N.A., as a Bank and an Issuing Bank
 
 
By:
/s/ Derrick Lenz
 
Name : Derrick Lenz
 
Title : Vice President

























Signature Page to Waiver to Fourth Amended and Restated Credit Agreement
(Valaris)



--------------------------------------------------------------------------------






 
Bank of America, N.A., as a Bank
 
 
By:
/s/ C. Mark Hedrick
 
Name : C. Mark Hedrick
 
Title : Managing Director





Signature Page to Waiver to Fourth Amended and Restated Credit Agreement
(Valaris)



--------------------------------------------------------------------------------






 
BARCLAYS BANK, N.A., as a Bank
 
 
By:
/s/ Sydney G. Dennis
 
Name : Sydney G. Dennis
 
Title : Director





Signature Page to Waiver to Fourth Amended and Restated Credit Agreement
(Valaris)



--------------------------------------------------------------------------------






 
BNB PARIBAS, as a Bank
 
 
By:
/s/ Sriram Chandrasekaran
 
Name : Sriram Chandrasekaran
 
Title : Director
 
 
By:
/s/ Amy Kirschner
 
Name: Amy Kirschner
 
Title : Managing Director
 
 





Signature Page to Waiver to Fourth Amended and Restated Credit Agreement
(Valaris)



--------------------------------------------------------------------------------






 
CITICORP NORTH AMERICA, INC., as a Bank
 
 
By:
/s/ Allister Chan
 
Name : Allister Chan
 
Title : Vice President





Signature Page to Waiver to Fourth Amended and Restated Credit Agreement
(Valaris)



--------------------------------------------------------------------------------






 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank and an Issuing Bank
 
 
By:
/s/ Annie Chung
 
Name : Annie Chung
 
Title : Director
 
 
By:
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title : Director
 
 





Signature Page to Waiver to Fourth Amended and Restated Credit Agreement
(Valaris)



--------------------------------------------------------------------------------






 
DNB Capital LLC, as a Bank
 
 
By:
/s/ Samantha Stone
 
Name : Samantha Stone
 
Title : Vice President
 
 
By:
/s/ Mita Zalavadia
 
Name: Mita Zalavadia
 
Title : Assistant Vice President
 
 

 
DNB Bank ASA, New York Branch, as an Issuing Bank
 
 
By:
/s/ Samantha Stone
 
Name : Samantha Stone
 
Title : Vice President
 
 
By:
/s/ Mita Zalavadia
 
Name: Mita Zalavadia
 
Title : Assistant Vice President
 
 















Signature Page to Waiver to Fourth Amended and Restated Credit Agreement
(Valaris)



--------------------------------------------------------------------------------






 
HSBC Bank USA, NA, as a Bank and an Issuing Bank
 
 
By:
/s/ Temesgen Haile
 
Name : Temesgen Haile
 
Title : Vice President

  


Signature Page to Waiver to Fourth Amended and Restated Credit Agreement
(Valaris)



--------------------------------------------------------------------------------






        
 
Morgan Stanley Senior Funding, Inc., as a Bank
 
 
By:
/s/ Kevin J. Newman
 
Name : Kevin Newman
 
Title : Vice President





Signature Page to Waiver to Fourth Amended and Restated Credit Agreement
(Valaris)

